
	

113 S14 IS: Southeast Alaska Native Land Conveyance Act
U.S. Senate
2013-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 14
		IN THE SENATE OF THE UNITED STATES
		
			February 26, 2013
			Ms. Murkowski (for
			 herself and Mr. Begich) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To provide for the partial settlement of certain claims
		  under the Alaska Native Claims Settlement Act.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Southeast Alaska Native Land
			 Conveyance Act.
		2.DefinitionsIn this Act:
			(1)MapsThe
			 term maps means the maps entitled Sealaska Land Entitlement
			 Finalization, numbered 5 and 9 of 17, and dated October 17,
			 2012.
			(2)SealaskaThe
			 term Sealaska means the Sealaska Corporation, a Regional Native
			 Corporation established under the Alaska Native Claims Settlement Act (43
			 U.S.C. 1601 et seq.).
			(3)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(4)StateThe
			 term State means the State of Alaska.
			3.Southeast Alaska
			 partial native land conveyance
			(a)In
			 generalNot later than 60 days after the date of enactment of
			 this Act and subject to valid existing rights and subsection (b), the Secretary
			 shall convey to Sealaska the 2 parcels of Federal land comprising approximately
			 3,380 acres, as generally depicted on the maps, in partial fulfillment of the
			 remaining land entitlement of Sealaska under section 14(h)(8) of the Alaska
			 Native Claims Settlement Act (43 U.S.C. 1613(h)(8)).
			(b)Public
			 easementsThe conveyance under subsection (a) shall be subject to
			 the condition that the Secretary identify and reserve, by the date that is 2
			 years after the date of enactment of this Act, public easements under section
			 17(b) of the Alaska Native Claims Settlement Act (43 U.S.C. 1616(b); 85 Stat.
			 708) with respect to the Federal land conveyed under subsection (a).
			(c)Treatment of
			 land conveyedThe Federal land conveyed to Sealaska under
			 subsection (a) shall be considered to be land conveyed by the Secretary under
			 section 14(h)(8) of the Alaska Native Claims Settlement Act (43 U.S.C.
			 1613(h)(8)).
			
